Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: “the conic surface” should be changed to “the conical surface” for consistency. Claim 6 is objected to because of an informality: the word “surface” in “upper surface that are identical to each other” should be changed to “surfaces”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-7 and 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the helical toothed body of the internal thread (6) comprises two flanks converging toward and meeting each other to define a tip coextensive with the toothed body, the helical toothed body being provided with a conical surface formed on and helically extending along the tip to define the helical tapered hole (4). Applicant’s disclosure, and as claimed in claim 1, teaches a conical surface provided at the tip of the thread. Thus, Applicant’s disclosure does not teach the two flanks meeting each other at the tip.
Claims 2-7 and 11-13 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal thread provides an external conical configuration and the external thread (9) provides an internal conical configuration. It is unclear how the external thread can provide the internal conical configuration while the internal thread provides the external configuration. 
Claims 1-4 recite the center axis. It is unclear if this is referring to the central axis introduced in claim 1.
Claim 1 recites an external conical surface of the external conical configuration defined by the conic surface and … an internal conical surface of the internal conical configuration defined by the one of the left taper (95) and the right taper. It is unclear if the external and internal conical surfaces are the same as the conical surface and one of the left taper and the right taper, respectively, or if additional surfaces are being introduced.
Claim 1 recites the helical toothed body of the internal thread (6) comprises two flanks converging toward and meeting each other to define a tip coextensive with the toothed body, the helical toothed body being provided with a conical surface formed on and helically extending along the tip to define the helical tapered hole (4). It is unclear how the conical surface can be formed at the tip, and the two flanks can meet each other to define the tip.
Claim 6 requires to symmetrically join two cone bodies that have different sizes. Thus, it is unclear how two differently shaped objects can be symmetrically joined.
Claim 7 recites the internal thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the tip of the internal thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the internal thread can have the structure recited in claim 1 and also be triangular, trapezoidal, sawtooth, rectangular, or an arc thread, wherein, a sawtooth shape is generally considered to be a form of a triangular shape. Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a saw tooth shape differently than one of skill in the art would generally interpret a sawtooth shape.
Claims 5 and 11-13 are rejected for depending from claims 1 and/or 2.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure comprising: an internal thread (6) and an external thread (9) in thread fit, wherein the external thread (9) comprises a thread configuration that is defined by an asymmetric bidirectional tapered thread (9) extending helically, the thread configuration of the external thread comprising at least one unit thread segment that is formed as a helical asymmetric bidirectional truncated cone body (71) in an olive-like shape (93) that has an enlarged middle and two reduced ends and defines a right taper (96) and a left taper (95); the helical asymmetric bidirectional truncated cone body (71) of the external thread (9) is made in the form of a physical body on an outer surface of a columnar body (3); the internal thread (6) comprises a helical toothed body arranged on an inner surface of a cylindrical body (2) and helically extends to delimit a helical tapered hole (4) in the form of a void space. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent roots as ends of a single thread, the external thread to have an olive-like shape with a larger diameter middle and smaller diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and, the internal thread on the inner surface of a cylindrical nut (figs. 2-4, paras. [0024] & [0026]). Lu teaches that the external thread is asymmetric and the internal thread is symmetric (paras. [0025]-[0026]), and that the internal thread can deform when in thread fit (para. [0029]). 
Lu fails to explicitly teach the helical toothed body of the internal thread (6) comprises two flanks converging toward and meeting each other to define a tip coextensive with the toothed body, the helical toothed body being provided with a conical surface formed on and helically extending along the tip to define the helical tapered hole (4), the conic surface of the helical toothed body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the internal thread provides an external conical configuration by means of the conical surface of the helical toothed body: and one of the left taper (95) and the right taper (96) of the helical asymmetric bidirectional tapered cone body (71) of the external thread (9) provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are mutually fit to form a thread pair extending helically, wherein the helical asymmetric bidirectional tapered cone body (71) of the external thread (9) is received in the helical tapered hole (4) of the internal thread (6) by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the columnar body (3) to form a conical configuration pair coaxial with the center axis of the columnar body (3), wherein an external conical surface of the external conical configuration defined by the conic surface formed on and helically extending along the tip of the helical toothed body of the internal thread (6) and an internal conical surface of the internal conical configuration defined by the one of the left taper (95) and the right taper (96) of the helical asymmetric bidirectional tapered cone body (71) of the external thread (9) bear each other. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the tip of one thread comprises a surface 17 parallel to the opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration.
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of one of the threads. To do this, the external following flank has an angle steeper than the internal following flank, and one thread has a crest surface 17 with an angle parallel to the opposing surface of the other thread so that the crest portion gets deformed prior to the following flanks contacting. Since Lu teaches the internal thread is configured to deform with contact of the external thread, it would be predictable that providing the crest portion taught by McKewan to the crest of the internal thread will allow the crest portion to deform along the following flank of the external thread. Thus, in order to keep more load at the crest of the connection structure for optimum resistance to vibration, it would be obvious to modify the connection structure of Lu such that a clearance is provided between the following flanks, and, the internal thread comprises a crest portion as taught by McKewan with a surface parallel to the external following flank, such that the crest portion deforms along the extremal following flank. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, the following/left flank of the external thread is 26 degrees, and the other flank is 30 degrees with respect to a line normal to the central axis (fig. 4, col. 1 line 62 – col. 2 line 8). Thus, when rotating the connection structure 180 degrees, the left flank will be greater than the right flank. This structure reads on: the left taper greater than the right taper (96); the left taper (95) formed on a left tapered surface of the helical asymmetric bidirectional tapered cone body (71) of the external thread (9) corresponds to a first taper angle (a 1); and the right taper (96) formed on a right tapered surface of the helical asymmetric bidirectional tapered cone body (71) of the external thread (9) corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions and different tapers.
Claim 2 recites the olive- like shape (93) of the external thread (9) comprises a first helical conical surface (721) and a second helical conical surface (722) of the helical asymmetric bidirectional truncated cone body (71). As illustrated in fig. 4 of Lu, the external threads form left and right conical surfaces. Lu et al. fail to explicitly teach the external thread defining an external helical line. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewaan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the first helical conical surface (721) and the second helical conical surface (722) of the helical asymmetric bidirectional truncated cone body (71) corresponds to a shape of a helical outer surface of a rotating body, which is formed of two hypotenuses of two right-angled trapezoids of a right-angled trapezoid unit by having the right-angled trapezoid unit circumferentially rotating for 360 degrees around the center axis of the columnar body (3) with which a right-angled side of the right-angled trapezoid union is coincident to serve as a rotating center, the right-angled trapezoid union axially moves along the central axis of the columnar body (3), wherein the two right-angled trapezoids have lower sides that are identical to each other and also have upper sides that are also identical to each other, and the right-angled trapezoid union is formed by symmetrically and oppositely jointing the identical lower sides of the two right- angled trapezoids with the upper sides being opposite to each other, and the two trapezoids have different right-angled sides. As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    429
    360
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites an axial movement distance of the right-angled trapezoid union in the axial direction for the right-angled trapezoid union rotating around the center axis of the columnar body (3) for 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the first helical conical surface (721) and the second helical conical surface (722) of the helical asymmetric bidirectional truncated cone body (71) are continuous helical surfaces; and the conical surface of the helical toothed body of the internal thread (6) that defines the helical tapered hole (4) is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the at least one unit thread segment of the thread configuration of the external thread (9) is formed of two truncated cone bodies (7) that include lower surfaces that are identical to each other and upper surface that are identical to each other, the at least one unit thread segment being formed by symmetrically and oppositely jointing the lower top surfaces of the two truncated cone bodies (7), the two truncated cone bodies (7) having different cone heights, the upper surfaces of the two truncated cone bodies (7) being located at opposite ends of the bidirectional truncated cone body (71) to form the helical asymmetric bidirectional truncated cone body (71) in the olive-like shape (93). As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the external threads of Lu is formed by two conical surfaces that define truncated cone bodies. Further, since the external threads are asymmetrical as detailed in the rejection to claim 1 the cone heights are different. In addition, lower sides of the truncated cones are joined in a middle of the thread, and upper sides of the truncated cones are joined with upper sides of adjacent threads.
Claim 7 recites the internal thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 12 recites the first taper angle (cl) is greater than 0 and less than 53, and the second taper angle (a2) is greater than 0 and less than 53°. McKewan teaches the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8). 
Claim 13 recites the first taper angle (a1) is greater than or equal to 53 and less than 180°. McKewan teaches the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach an axial movement distance of the right-angled trapezoid union in the axial direction for the right-angled trapezoid union rotating around the center axis of the columnar body (3) for 360 degrees is at least double a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on October 22, 2021). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of USPGPub No. 2019/0309787 (“Limatoc”).
Regarding claim 11, Lu et al. fail to explicitly teach the first helical conical surface (721) and the second helical conical surface (721) of the helical asymmetric bidirectional truncated cone body (71) of the external thread (9), and the external helical line (8) of the helical asymmetric bidirectional truncated cone body (71) of the external thread (9) are discontinuous helical surfaces and a non-continuous helical line, respectively; and the conical surface of the helical toothed body of the internal thread (6) that defines the helical tapered hole (4) is a discontinuous helical surface. However, this would have been obvious in view of Limatoc.
Limatoc is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoc teaches that continuous and discontinuous threads are known substitutes for male and female threads (paras. [0040] & [0056]).
In this case, both Lu et al. and Limatoc teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, Limatoc teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of Lu et al. such that the threads are discontinuous.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues the drawings illustrate the engagement of the conical surfaces. The examiner agrees and has withdrawn the drawing objections.
Applicant argues that the previous prior art rejections fail to teach the added limitations of claim 1 regarding the internal and external conical configurations. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”